DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to a restriction with an amendment was received on 8/07/2022.
No claims are amended.
Claims 20 and 21 are new.
5.	Claims 1-21 are remaining in the application.
Election/Restrictions
6.	The previous restriction requirement is withdrawn by the examiner.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims has been amended by the examiner as follows:

	On line 9 of claim 1:
	“the sensor” is replaced with - the at least one sensor - .
	“the presence” is replaced with - a presence - .
	On line 16 of claim 1:
	“the far end” is replaced with - a far end - .
	On line 21 of claim 1:
	“a gas cylinder” is replaced with - the gas cylinder - .
	On line 12 of claim 11:
	“the sensor” is replaced with - the at least one sensor - .
	On line 13 of claim 11:
	“the presence” is replaced with - a presence - .
	On line 25 of claim 11:
	“a gas cylinder” is replaced with - the gas cylinder - .
	On line 9 of claim 15:
	“the sensor” is replaced with - the at least one sensor - .
	“the presence” is replaced with - a presence - .
	On line 16 of claim 15:
	“the far end” is replaced with - a far end - .
	On line 21 of claim 15:
	“a gas cylinder” is replaced with - the gas cylinder - .

Allowable Subject Matter
8.	Claims 1-21 are allowed.

Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed automated inflation device, method of inflating a flotation apparatus with an automated inflation device, or method of making an automated inflation apparatus, that includes a housing with a cover, wherein the housing and cover joined to each other with a watertight seal, the housing has a first opening able to attach to a gas cylinder and second opening able to attach to a valve of a flotation apparatus; a manual release having a handle and a pull cord, wherein the manual release is connected to a manual release cam inside the housing; a trigger mechanism having a circuit board that is connected to a battery and at least one sensor, wherein the circuit board and the battery are enclosed within the housing, and the sensor is capable of detecting the presence of an aqueous medium outside of the housing; an automatic release mechanism having a plunger arm that has a near end mounted on a first pivot pin and is constrained axially by the housing and cover, a plunger arm stop that has a near end mounted on a second pivot pin and is constrained axially by the housing and cover, and a plunger arm spring that has a first end engaged with the far end of the plunger arm and tension is applied to the plunger arm, wherein the plunger arm stop is engaged with the far end of the plunger arm and prevents an inactive plunger arm from rotating about the first pivot pin; and a bore having at least one O-ring and a piercing pin capable of penetrating an aperture of a gas cylinder.
As specifically claimed by applicant.

Conclusion
8.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose automated inflation devices for use with flotation apparatuses.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/09/2022